Citation Nr: 1704442	
Decision Date: 02/14/17    Archive Date: 02/24/17

DOCKET NO.  07-36 602	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUES

1.  Entitlement to service connection for sleep apnea.

2.  Entitlement to service connection for insomnia.

3.  Entitlement to service connection for vestibulopathy or balance problems.

4.  Entitlement to service connection for peripheral neuropathy of the upper extremities.

5.  Entitlement to service connection for vascular headaches.


REPRESENTATION

Appellant represented by:	Ross F. Bass, Jr., Attorney at Law



WITNESSES AT HEARING ON APPEAL

Appellant, D.H., and S.H.B.


ATTORNEY FOR THE BOARD

J. Barone, Counsel


INTRODUCTION

The Veteran had active service from October 1993 to May 1996.

This matter came before the Board of Veterans' Appeals (Board) from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi. 

As noted by the Board in a March 2012 decision, this case has a complex procedural history.  Such history is fully outlined in the Introduction section of the March 2012 decision.

Two hearings have been conducted in this appeal, in February 1999 and March 2007.  Transcripts of both hearings have been associated with the record. 

In the March 2012 decision, the Board denied service connection for chemical hypersensitivity and granted service connection for an acquired psychiatric disorder, an 80 percent evaluation for seizure disorder, and a total rating based on unemployability due to service-connected disability (TDIU).  The instant issues were remanded for additional development of the record.

The appeal was again remanded for development of the record in August 2014.


FINDINGS OF FACT

1.  The Veteran failed to report for scheduled VA examinations, and good cause for his failure to report is not shown.

2.  There is no competent evidence of a clinical diagnosis of sleep apnea.  

3.  The claimed insomnia is unrelated to service or to service-connected disability.

4.  The claimed vestibulopathy is unrelated to service or to service-connected disability.

5.  There is no clinical diagnosis of peripheral neuropathy of the upper extremities.

6.  Headaches are not related to service or a service-connected disability.


CONCLUSIONS OF LAW

1.  Sleep apnea was not incurred in or aggravated by active service, and is not proximately due to or the result of service-connected disability.  38 U.S.C.A. §§ 1110, 1131, 1137, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.310, 3.655 (2016).

2.  Insomnia was not incurred in or aggravated by active service, and is not proximately due to or the result of service-connected disability.  38 U.S.C.A. §§ 1110, 1131, 1137, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.310, 3.655 (2016).

3.  Vestibulopathy was not incurred in or aggravated by active service, and is not proximately due to or the result of service-connected disability.  38 U.S.C.A. §§ 1110, 1131, 1137, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.310, 3.655 (2016).

4.  Peripheral neuropathy of the upper extremities was not incurred in or aggravated by active service, and is not proximately due to or the result of service-connected disability.  38 U.S.C.A. §§ 1110, 1131, 1137, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.310, 3.655 (2016).

5.  Headaches were not incurred in or aggravated by active service, and is not proximately due to or the result of service-connected disability.  38 U.S.C.A. §§ 1110, 1131, 1137, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.310, 3.655 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2016).  

A letter dated in May 2006 discussed the evidence necessary to support the Veteran's claims.  The evidence of record was discussed, and the Veteran was instructed as to the allocation of responsibilities between himself and VA.  He was also advised of the manner in which VA determines disability ratings and effective dates.  

The Board finds that the content of the notice fully complied with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) regarding VA's duty to notify.  The appellant has been provided with every opportunity to submit evidence and argument in support of his claim and to respond to VA notices.  Further, the Board finds that the purpose behind the notice requirement has been satisfied because the appellant has been afforded a meaningful opportunity to participate effectively in the processing of his claim.  

With respect to VA's duty to assist, service and VA treatment records have been obtained and associated with the record.  Records from the Social Security Administration (SSA) were also obtained.  The Veteran was afforded VA examinations.  In 2012, the Board determined that additional examination was necessary to determine the etiology of the disabilities for which the Veteran seeks benefits.  The record reflects that the Veteran failed to appear for examinations scheduled in November 2012.  A December 2012 letter to the Veteran advised him that examinations would be rescheduled, and informed him of the consequences of failure to report without good cause.  The Veteran failed to report for these scheduled examinations.  

The Veteran has not otherwise identified any additional available evidence or information which could be obtained to substantiate the claims.  The Board is also unaware of any such outstanding evidence or information.  For the foregoing reasons, it is not prejudicial to the appellant for the Board to proceed to a final decision in this appeal.

Analysis

Entitlement to VA compensation may be granted for disability resulting from disease or injury incurred in or aggravated by active duty. 38 U.S.C.A. §§ 1110  (wartime service), 1131 (peacetime service); 38 C.F.R. § 3.303.  To establish a right to compensation for a present disability, a Veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"-the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004). 

Service connection may also be granted for disability which is proximately due to or the result of a service-connected disease or injury. 38 C.F.R. § 3.310 (a)(2016). This includes any increase in disability (aggravation) that is proximately due to or the result of a service-connected disease or injury.  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either caused or aggravated by a service-connected disease or injury.  Allen v. Brown, 7 Vet. App. 439 (1995) (en banc).

The Board is charged with the duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  In Jefferson v. Principi, 271 F.3d 1072 (Fed. Cir. 2001), the United States Court of Appeals for the Federal Circuit (Federal Circuit), citing its decision in Madden, recognized that that Board had inherent fact-finding ability.  Id. at 1076; see also 38 U.S.C.A. § 7104(a).  Moreover, the Court has declared that in adjudicating a claim, the Board has the responsibility to weigh and assess the evidence.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b). 

Service treatment records are negative for any diagnosis, complaint, or abnormal finding suggestive of sleep apnea, insomnia, vestibulopathy, peripheral neuropathy, or chronic headache disability.  

In October 1993, the Veteran was seen on follow-up for an ear infection and upper respiratory infection with dehydration.  He complained of increasing problems focusing his eyes and feelings of dizziness and lightheadedness.  Medication was prescribed.  In November 1993, the Veteran's vertigo and blurred vision were noted to be resolved with no reoccurrences.  On examination in December 1993, the Veteran was found to be fit for full duty.

The Veteran was hospitalized in February 1996 for suicidal ideation.  During that hospitalization, physical examination was unremarkable.  

On separation examination in April 1996, the Veteran's head, lungs, and chest were normal.  He was also neurologically normal.  At that time, the Veteran denied frequent trouble sleeping, lameness, and frequent headache.  He did endorse dizziness or fainting spells.  In that regard, he stated that he experienced dizziness during boot camp associated with headaches, but that he was given medication and the symptoms went away.  He indicated that compared to his last medical assessment, his health had remained the same.  He denied any injury or illness since then.  He also denied any conditions that limited his ability to work in his primary military specialty.  He indicated that he did not intend to seek VA disability.  

An SSA record dated in September 1999 contains the Veteran's report that his seizure medications caused dizziness and blurred vision.  He also noted that his seizures caused breathing difficulty.  

In November 1999, L.V., M.D. indicated that the Veteran complained of significant headaches particularly triggered by any type of chemical or solvent.  He noted that the Veteran's clinical course was consistent with a diagnosis of chronic toxic encephalopathy due to a chemical exposure of a moderate to severe degree manifest predominantly with chronic seizure disorder as well as chronic headaches.  

In March 2001, T.J.C., M.D. reviewed the Veteran's history and examined him.  His impressions included probable sleep apnea, frequent headaches of unknown etiology, possible peripheral neuropathy, and possible mild vestibulopathy.  

On VA examination in March 2004, the examiner reviewed the Veteran's history.  He noted that solvent neurotoxicity could include a wide array of neurological problems including irritability, epilepsy, tremor, cognitive impairment, and peripheral neuropathy.  He noted that generally such symptoms were associated with chronic low level exposure, typically requiring years for development.  He also pointed out that substance abuse was well recognized as resulting in neurological problems and while it was possible that fumes exposure could cause the Veteran's symptoms, it would seem to be a less likely cause than polysubstance abuse and high risk lifestyle the Veteran demonstrated in the past.  

A May 2006 private medical record indicates the Veteran's report of severe episodic headaches.  The impression was classic migraine headaches with prominent neurological accompaniments.  

A November 2006 VA mental health record notes the Veteran's concerns regarding poor sleep and insomnia.  

A February 2007 VA neurology outpatient record indicates a prior medical history of polyneuropathy diagnosed by a private physician.  VA mental health records also note this history, as well as a history of headaches.  

On VA general medical examination in June 2007, the Veteran reported problems with sleep apnea and insomnia since service.  He indicated that he had never had a sleep study, but that he awoke at night because he stopped breathing.  The impression was obstructive lung disease due to smoking.  The examiner opined that the  Veteran's respiratory complaints were more likely than not secondary to smoking rather than to toxic exposure during service.  He noted that service treatment records did not document any treatment for an acute or chronic lung disorder secondary to toxic material exposure.  He further noted that post-service treatment records did not document toxic lung syndrome.  He pointed out that those records indicate that the Veteran sought treatment by a pulmonologist in 2000 for evaluation of toxic lung, and that the impression from that provider did not indicate respiratory problems.  He noted that instead, the Veteran was advised to quit smoking.  He also indicated that evaluation by another pulmonologist in 2006 resulted in the same advice to the Veteran.  He noted that present pulmonary function tests were consistent with obstructive disease due to cigarette smoking.  With respect to the Veteran's complaint of sleep apnea, the examiner noted that review of the record did not document any diagnosis of sleep apnea, to include during active service.  

On VA neurological examination in June 2007, the Veteran reported symptoms of aching in his hands when he performed small activities.  He did not report sensory loss or weakness, indicating that strength in his hands was okay.  The examiner indicated that neuropathy was not apparent on clinical examination.  He pointed out that there was no  loss of sensation distally and no loss of muscle mass or strength distally to suggest neuropathy.  He acknowledged that the record contained the report of nerve conduction studies that identified prolonged distal latencies and slowing of conduction velocity.  However, he indicated that such could be present as the result of cold temperature and the time of examination.  He indicated that he was not able to verify that the temperature effect was excluded on examination, but that on current clinical examination there was no evidence of polyneuropathy.  The Veteran also reported headaches occurring three to four times per week.  He noted that onset dated to his service period.  The assessment was migraine.  The examiner concluded that they were not caused by chronic toxic exposure.  In summary, the examiner concluded that none of the complaints presented by the Veteran were considered to be related to chemical or solvent toxicity.  He pointed out that solvents could cause problems and such were related to the time spent with the solvent and the number of years of exposure.  He concluded that the Veteran's disorders were not considered to be due to the exposure of solvents that occurred during service.  

In March 2012, the Board determined that additional examinations were necessary to determine the etiology of the Veteran's claimed disabilities.  However, the RO was notified that the Veteran did not report for originally scheduled examinations, or to examinations that were rescheduled.  According to 38 C.F.R. § 3.655 (a), (b) (2016), when entitlement or continued entitlement to a benefit cannot be established or confirmed without a current VA examination or reexamination, and a claimant, without good cause, fails to report for such examination, or reexamination; and the examination in scheduled in conjunction with an original compensation claim, the claim shall be rated based on the evidence of record. 

	Sleep Apnea and Insomnia

Here, while the Veteran has complained of sleep apnea, there is no clinical diagnosis of such.  Rather, a private record dated in March 2001 indicates probable sleep apnea.  The record does not contain a confirmed diagnosis of sleep apnea.  In this regard, the Board observes that on VA general medical examination in June 2007, the examiner noted that present pulmonary function tests were consistent with obstructive disease due to cigarette smoking.  With respect to the Veteran's complaint of sleep apnea, he noted that review of the record did not document any diagnosis of sleep apnea, to include during active service.  

In the absence of proof of a current disability, there can be no valid claim for service connection.  Brammer  v. Derwinski, 3 Vet. App. 223 (1992); see also Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998) (service connection may not be granted unless a current disability exists).  The Court has consistently held that, under the law, a "determination of service connection requires a finding of the existence of a current disability and a determination of a relationship between that disability and an injury or a disease incurred in service."  Watson v. Brown, 4 Vet. App. 309 (1993).  This principle has been repeatedly reaffirmed by the Federal Circuit, which has stated that "a veteran seeking disability benefits must establish . . . the existence of a disability [and] a connection between the veteran's service and the disability."  Boyer v. West, 210 F.3d 1351 (Fed. Cir. 2000).

The record documents insomnia; however, it is unclear whether such represents a symptom of a service-connected disability or is a separate entity.  The Veteran failed to report for an examination addressing these questions, and the current record does not sufficiently address them.  The current record contains only the Veteran's assertions as to the etiology of his claimed insomnia.  

To the extent that the Veteran asserts that he has sleep apnea and insomnia that are is related to service or to a service-connected disability, the Board observes that he may attest to factual matters of which he has first-hand knowledge, such as subjective complaints, and that his assertions in that regard are entitled to some probative weight.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  He is competent to report incidents and symptoms in service and symptoms since then.  He is not, however, competent to render an opinion as to diagnosis or to etiology because he does not have the requisite medical knowledge or training, and because such matters are beyond the ability of a lay person to observe.  See Rucker v. Brown, 10 Vet. App. 67, 71 (1997); see also Jandreau v. Nicholson, 492 F.3d 1372   (Fed. Cir. 2007).  

The evidence currently of record does not support a grant of service connection for sleep apnea and insomnia.  Accordingly, the Board has determined that service connection for sleep apnea and insomnia must be denied.  


	Vestibulopathy

The record indicates possible vestibulopathy and the Veteran's report that some of his seizure medications cause dizziness; however a diagnosis has not been confirmed.  The Veteran failed to report for examination to determine the presence and etiology of his claimed vestibulopathy.  

The Board acknowledges that the Veteran complained of dizziness and blurred vision during service, but that the records of such treatment document that his symptoms, which were identified as vertigo, resolved with no reoccurrences.  In fact, the Veteran reported on separation examination that while he experienced such symptoms, they resolved with medication.  

As noted above, there can be no valid claim for service connection in the absence of proof of a current disability.  Brammer; see also Gilpin.  The Court has consistently held that, under the law, a "determination of service connection requires a finding of the existence of a current disability and a determination of a relationship between that disability and an injury or a disease incurred in service."  Watson.  This principle has been repeatedly reaffirmed by the Federal Circuit, which has stated that "a veteran seeking disability benefits must establish . . . the existence of a disability [and] a connection between the veteran's service and the disability."  Boyer.  Here, a private physician indicated possible mild vestibulopathy in 2001; however, no clinical diagnosis is confirmed in the record.  

With respect to the Veteran's assertions that he has vestibulopathy that is related to service or to a service-connected disability, the Board observes that he may attest to factual matters of which he has first-hand knowledge, such as subjective complaints, and that his assertions in that regard are entitled to some probative weight.  See Washington.  He is competent to report incidents and symptoms in service and symptoms since then.  He is not, however, competent to render an opinion as to diagnosis because he does not have the requisite medical knowledge or training, and because such matters are beyond the ability of a lay person to observe.  See Rucker; see also Jandreau.  

The Veteran did not report for a scheduled examination.  The evidence currently of record does not support a grant of service connection for vestibulopathy.  The evidence currently of record does not support a grant of service connection for vestibulopathy.  Accordingly, the Board has determined that service connection for vestibulopathy must be denied.  

	Peripheral Neuropathy

With respect to the claim for peripheral neuropathy, the June 2007 VA examiner acknowledged that previous nerve conduction studies identified prolonged distal latencies and slowing of conduction velocity, but that he was not able to verify that the temperature effect was excluded on examination, and that on current clinical examination there was no evidence of polyneuropathy.  He concluded that none of the complaints presented by the Veteran were considered to be related to chemical or solvent toxicity.  He pointed out that solvents could cause problems and such were related to the time spent with the solvent and the number of years of exposure.  He concluded that the Veteran's disorders were not considered to be due to the exposure of solvents that occurred during service.  

As noted above, there can be no valid claim for service connection in the absence of proof of a current disability.  Brammer; see also Gilpin.  The Court has consistently held that, under the law, a "determination of service connection requires a finding of the existence of a current disability and a determination of a relationship between that disability and an injury or a disease incurred in service."  Watson.  This principle has been repeatedly reaffirmed by the Federal Circuit, which has stated that "a veteran seeking disability benefits must establish . . . the existence of a disability [and] a connection between the veteran's service and the disability."  Boyer.

With respect to the Veteran's assertions that he has peripheral neuropathy that is related to service or to a service-connected disability, the Board observes that he may attest to factual matters of which he has first-hand knowledge, such as subjective complaints, and that his assertions in that regard are entitled to some probative weight.  See Washington.  He is competent to report incidents and symptoms in service and symptoms since then.  He is not, however, competent to render an opinion as to diagnosis because he does not have the requisite medical knowledge or training, and because such matters are beyond the ability of a lay person to observe.  See Rucker; see also Jandreau.  

As noted above, an additional examination is necessary to establish whether the Veteran is entitled to service connection for peripheral neuropathy.  The Veteran did not report for the scheduled examination.  The evidence currently of record does not support a grant of service connection for peripheral neuropathy. Accordingly, service connection must be denied.

	Headaches

The record documents headaches; however, it is unclear whether they are related to any disease or injury during service, or if they represent a symptom of a service-connected disability or is a separate entity.  The Veteran failed to report for an examination addressing these questions, and the current record does not sufficiently address them.     

The current record contains the report of a June 2007 VA neurological examination.  Therein, the examiner assessed migraine.  He concluded that none of the complaints presented by the Veteran were considered to be related to chemical or solvent toxicity.  He pointed out that solvents could cause problems and such were related to the time spent with the solvent and the number of years of exposure.  He concluded that the Veteran's disorders were not considered to be due to the exposure of solvents that occurred during service.  

To the extent that the Veteran asserts that he has headaches that are is related to service or to a service-connected disability, the Board observes that he may attest to factual matters of which he has first-hand knowledge, such as subjective complaints, and that his assertions in that regard are entitled to some probative weight.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  He is competent to report incidents and symptoms in service and symptoms since then.  He is not, however, competent to render an opinion as to etiology because he does not have the requisite medical knowledge or training, and because such matters are beyond the ability of a lay person to observe.  See Rucker v. Brown, 10 Vet. App. 67, 71 (1997); see also Jandreau v. Nicholson, 492 F.3d 1372   (Fed. Cir. 2007).  

The evidence currently of record does not support a grant of service connection for headaches, and the Veteran failed to report for examination that might shed light on this question.  Accordingly, the Board has determined that service connection for headaches must be denied.  


ORDER

Entitlement to service connection for sleep apnea is denied.

Entitlement to service connection for insomnia is denied.

Entitlement to service connection for vestibulopathy or balance problems is denied.

Entitlement to service connection for peripheral neuropathy of the upper extremities is denied.

Entitlement to service connection for vascular headaches is denied.




____________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


